Opinion filed December 1, 2005 












 








 




Opinion filed December 1, 2005 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00352-CV 
 
                                                    __________
 
     POOLA
K. REDDY, KONREDDY REDDY, AND ALL OCCUPANTS OF
                               1833
CHASEWOOD DRIVE, Appellants
 
                                                             V.
 
            FEDERAL
NATIONAL MORTGAGE ASSOCIATION, Appellee
 

 
                                  On
Appeal from the County Court at Law No. 1
 
                                                          Travis
County, Texas
 
                                                  Trial
Court Cause No. 287,403
 

 
                                             M
E M O R A N D U N   O P I N I O N
The parties have filed in this court an agreed
motion to dismiss.  The motion is
granted, and the appeal is dismissed.
 
December
1, 2005                                                                   PER
CURIAM
Not designated for publication. 
See TEX.R.APP.P. 47.2(a).
Panel
consists of: Wright, C.J., and 
McCall, J., and Strange, J.